DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6 January 2022.
Applicant argues (see page 7-8 in the response filed 6 January 2022) that traversal of the restriction requirement is appropriate “based on the fact that lack of unity was assessed using Rule 1.475(a) instead of Rule 1.475(b)”.
Examiner asserts that the restriction is proper, and notes that, in the course of further prosecution, the restricted method claims will be rejoined if they are commensurate with any apparatus found to be allowable.
Examiner further notes for the record that Applicant has, in the amendment filed 6 January 2022, canceled method claims 24-28 and 30-31.  Additionally, Applicant added new apparatus Claims 32-42.  These new claims are drawn to a gas valve operating, or “configured to” operate under certain explicit scenarios.
Examiner notes for the record that Applicant has removed the method limitations of Claims 23, 25, and 27-29 into the new claims 32-42 in the following fashion:
- the method limitations of Claim 23 are currently included in apparatus Claim 40.
- the method limitations of Claim 25 are currently included in apparatus Claims 33 and 34.
- the method limitations of Claim 27 are currently included in apparatus Claims 35 and 36.
- the method limitations of Claim 28 are currently included in apparatus Claims 37 and 38.
.

Claim Objections
Regarding Claim 21, the claim, as currently presented, ends with a comma (,) instead of a period (.).  It is unknown if Applicant intended to claim additional limitations beyond the phrase, “said choke having a choke diameter that is less than a diameter of said constriction”.  Correction/clarification is required.
	In the interests of compact prosecution, Examiner interprets the claim as written with a period.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 33,   the claim contains the limitation “said gas valve is configured to transition into said partially-open state after said container has been filled and while said container is sealed at said filling element.”  
	Although Applicant has disclosed several time-dependent scenarios concerning operation of the gas valve, this particular scenario is not disclosed in either the Specification or Drawings, nor has Applicant provided any reason or unexpected results operating a gas valve in this manner.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 33,  the limitation of the claim is not found in either the Specification or Drawings; there is there for insufficient antecedent basis for the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 22, 32-33, and 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clüsserath '458	(US 2016/0152458).
Regarding Claim 16, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, said filling element comprising 
	a fluid channel (8) through which liquid filling-material provided by a filling-material tank flows,
	a liquid valve (11) in said fluid channel (8),
	 a discharge opening downstream of said liquid valve (11) for discharging said filling material into a container with said liquid valve (11) opened,
	 a gas channel (15) having a gas opening through which gas flows into said container,
 and a gas valve (16) that controls flow of gas through said gas channel (15, paras 84-85),

	 said states comprising a fully-open state (para 94, "longer lower stroke),  a closed state (para 93), and at least one partially-open state (para 92-93, "lower partial-stroke H1").

    PNG
    media_image1.png
    883
    734
    media_image1.png
    Greyscale

Regarding Claim 17, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said states comprise first and second partially-open 
Regarding Claim 18, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas channel (15) comprises a hollow probe for measuring a filling height of said container, said hollow probe being disposed in a region of said gas opening (para 83).
Regarding Claim 22, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, further comprising  a rotating filling-machine having a rotor, said rotor carrying a plurality of filling elements, among which is said filling element (para 78).
Regarding Claim 32, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said states comprise first  (para 94, "longer lower stroke), second (para 93), and third (paras 92-93) partially-open states that have different flow resistances (para 54, wherein distinct "volumetric flow rates" based on the movement of 1st and 2nd gas valve bodies" is disclosed).
Regarding Claims 33 and 35-39,  the following notes and rationale is presented below for clarity of record and in the interests of compact prosecution.
	Applicant claims a gas valve configurated to operate in a certain manner under different time based scenarios.  In each of the scenarios, the gas valve “is configured to transition into said partially-open state” in order to flush and/or pressurize a receiving container (4).  	
	Claims 35-39 detail when the valve does the transition (e.g. “when the valve partially opens”; Examiner uses this phrase for clarity of the record):

- the valve partially opens immediately before the pressurization process (Claim 36) or as a first step of the pressurization process (Claim 38).
- the partially opened valve fully opens (Claim 39).
	Examiner notes that these limitations were previously included in method Claims 23, 25, and 27-28 (subject to restriction and non-elected).
	Further regarding Claims 35-39,  Applicant provides antecedent support and motivation for these claims at pg 2, lines 23-30, pg 3, lines 7-12, pg 7, lines 25-33, and pg 13, lines 6-16. 
 Here, Applicant states (summarized by Examiner for clarity):
- “The gas channel is… a channel for a flushing gas and/or pressurising gas and/or return gas. (pg 2, line 23-25)”
-  “…if, with the gas valve partially opened, gas, in particular flushing gas or pressurising gas, is being conveyed through the gas valve…(pg 3, lines 9-10).
- “For the flushing and/or pressurising of the container, in this situation the gas valve of a gas channel of the filling element is opened, such that the flushing gas or pressurising gas is conducted via the gas channel and a gas opening into the container (pg 7, lines 25-27).”
- “Following the flushing with flushing gas, the pressurising with pressurising gas takes place, shown in Figure 1c, usually with CO2. This is conveyed into the container with the gas valve 13 fully opened (pg 13, lines 6-8).”

	Further regarding Claims 35-39,  In light of Applicant’s previously cited disclosure of drying of the gas channel occurring when there is no receiving container present (pls see rationale against Claim 34 in the section below, titled “Claims Rejections, 35 USC 103”), Examiner therefore concludes Applicant’s disclosure describes an apparatus wherein a single gas channel containing a valve partially opens prior to the rotation of a receiving container (Claim 35) and remains open throughout the container flushing (Claim 36) and pressurization (Claims 37-38) processes.  Applicant’s disclosure additionally describes the gas valve fully opening during the pressurization process.
	Further regarding Claims 35-39,  Examiner therefore contends that the prior art (Clüsserath ‘458) shown above is in fact configured to perform all of the actions of Claims 35-39 (gas valve 16, actuator 18, paras 54 and 89-94, and Claim 4), since Clüsserath ‘458 describes an apparatus capable of partially and fully opening prior to and during the flushing and pressurization of a receiving container on a rotary device.
	Further regarding Claim 33,  in light of the above rationale, Examiner additionally includes that even though the limitation of Claim 33 (“said gas valve is configured to transition into said partially-open state after said container has been filled and while said container is sealed at said filling element”) is not disclosed in the Specification (see rejection under USC 112(a)), one of ordinary skill in the art would also recognized Clüsserath ‘458 as being configured to perform this limitation, since doing so merely involves an operator choosing to partially close valve 16 after filling and prior to removing the container.
	Further regarding Claims 33-39, in the further interests of compact prosecution, Examiner applies the prior art of Clüsserath ‘458 below, in a traditional Office format:
Regarding Claim 33, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (16, 18, para 54) is configured to transition into said partially-open state after said container has been filled and while said container is sealed at said filling element. 
Regarding Claim 35, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (16, 18, para 54) is configured to transition into said partially-open state immediately before flushing said container. 
Regarding Claim 36, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (16, 18, para 54) is configured to transition into said partially-open state immediately before pressurizing said container. 
Regarding Claim 37, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (16, 18, para 54) is configured to transition into said partially-open state as a first step of flushing said container.
Regarding Claim 38, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein  said gas valve (16, 18, para 54) is configured to transition into said partially-open state as a first step of pressurizing said container. 
Regarding Claim 39, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein causing said gas valve (16, 18, para 54) is configured to transition into said partially-open state and to transition into said fully open state following lapse of a pre-determined time interval after said transition into said partially-open state. 
Regarding Claim 40,  Applicant claims the limitation, “said gas valve is configured to transition into said partially-open state to dry residues in said gas channel prior to filling said container from said filling-material tank.”
	The phrase “to dry residues in said gas channel prior to filling said container from said filling-material tank” is a statement of intended use, and therefore not given patentable weight.  See MPEP 2114.
	In the interests of compact prosecution, Examiner further notes that Applicant provides antecedent basis and motivation for the above limitation at Specification, pg 3, lines 10-16.  Here, Applicant discloses: “gas… is being conveyed through the gas valve… Depending on the opening of the gas valve, and the resulting flow speed, this leads to one of the following effects:  …The gas flow nevertheless contributes to the fluid residue adhering to the gas channel being dried out in a short period of time.”
	In other words, Applicant discloses the well-known fact that gas flow dries out the channel through which it flows.
	In light of Applicant’s admission and the above stated fact, Examiner concludes that the opening of any gas valve (fully or partially) would have a drying effect on the associated gas channel or flow path.  Therefore, the valve 16 of Clüsserath '458, is configured to transition into said partially-open state (via actuator 18 and paras 89-94), said valve is also configured to dry residues in said gas channel prior to filling said container from said filling-material tank and therefore reads upon the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Rassum (US 4,452,689).
Regarding Claim 34, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (16, 18, para 54) is configured to transition into said partially-open state while no container is sealed at said filling element.
	Further regarding Claim 34,  Applicant clams a “gas valve is configured to transition into said partially-open state while no container is sealed at said filling element”.  Antecedent support and what appears to be Applicant’s motivation for this configuration is found at Specification, pg 4, lines 8-15.  Here, Applicant discloses a scenario wherein gas is conveyed through the gas channel via the gas valve even when there is no container present to receive purging benefit from the valve (the next container to be filled has not yet been brought to the filling element).  Applicant appears to state a motivation for this scenario as “the discharge of the gas with the filling material residues in this region has no negative effects on the container.”
	Applicant additionally discloses (pg 8, lines 31-34), “Advantageously, the drying of the gas channel is carried out when there is no container located at the filling element, in particular if the filling element is located in the direction of rotation of a transport element at which the filling element is arranged, between an outlet star and an inlet star of a filling system comprising the filling element.”
	Examiner asserts that the prior art (Clüsserath ‘458) teaches this configuration (gas valve 16, and actuator 18), and takes Official Notice that it is known to operate a gas valve in the absence of a receiving container (or while on an filling line in between receiving containers), as demonstrated by any commercial gas station tire hose filling apparatus or any gas vent line, such as provided by Rassum (gas valve 32 and vent line 56).
	The advantage of the teachings of Rassum include the ability to relieve gas pressure and remove unwanted contaminants.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Rassum’s teachings to Clüsserath ‘458) disclosures by operating 
	Additionally, although Applicant has not explicitly claimed leaving the gas channel operable between containers on a rotating transport element, one of ordinary skill in the art would also recognize that the only way one would not infringe upon such a broad claim would be an apparatus configured to, or a method of, clos(ing) the gas channel in between the rotation of each container.  Therefore, Examiner contends that the limitation of a “gas valve…configured to transition into said partially-open state while no container is sealed at said filling element” is so broad, that practically any gas filling apparatus (to include the above identified prior art) would be recognized by one of ordinary skill in the art as being configured to operate with no container present.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Weigl (DE102015118612A1).
Regarding Claim 19, Clüsserath '458 teaches the claimed invention, but does not explicitly recite an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve comprises a gas-valve tube and a gas-valve needle that moves relative to said gas- valve tube along a closing direction to transition from said fully-open state to said closed state, wherein said gas-valve tube comprise a seal seat and said gas-valve needle comprises a sealing surface, wherein, in said closed state, said sealing surface lies on said seal seat to close said gas valve, and in said fully-open state, said sealing surface is at a distance from said seal seat, thereby permitting flow through said gas valve.
	Weigl, however, teaches an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve comprises 

	wherein said gas-valve tube comprise a seal seat (42) and said gas-valve needle comprises  a sealing surface (44), wherein, in said closed state, said sealing surface lies on said seal seat (42s) to close said gas valve (gas valve provided by Clüsserath '458, 16), and
	in said fully-open state, said sealing surface (42) is at a distance from said seal seat (Examiner's annotations), permitting flow through said gas valve (gas valve provided by Clüsserath '458, 16).

    PNG
    media_image2.png
    1058
    683
    media_image2.png
    Greyscale

.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Clüsserath ‘925	(WO2016169925A1).
Regarding Claim 20, Clüsserath '458 teaches the claimed invention, but does not explicitly recite an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve comprises a gas-valve tube and a gas-valve needle that moves distally relative to said gas-valve tube along a closing direction when transitioning to said closed state, said gas-valve tube comprises a seal seat and a constriction distal to said seal seat, said gas-valve needle comprises a sealing surface and a choke distal to said sealing surface,  said choke has a choke diameter, said constriction has a constriction diameter, and said choke diameter is smaller than said constriction diameter.
	Clüsserath 925, however, teaches an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve comprises
	 a gas-valve tube (7) and a gas-valve needle (6) that moves distally relative to said gas-valve tube (6) along a closing direction when transitioning to said closed state,
	said gas-valve tube (7) comprises a seat (Examiner's annotations) and a constriction distal to said seat (Examiner's annotations),

	 said choke (Examiner's annotations) has a choke (Examiner's annotations) diameter,
	 said constriction has a constriction diameter, and
	 said choke (Examiner's annotations) diameter is smaller than said constriction diameter.
Further regarding Claims 20-21,  in the interests of compact prosecution, Applicant’s disclosure art and  the art of Clüsserath ‘925’s teachings are presented below: 
    PNG
    media_image3.png
    549
    1054
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    934
    718
    media_image4.png
    Greyscale


Regarding Claim 21, Clüsserath '458 teaches the claimed invention, but does not explicitly recite an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve comprises  a gas-valve tube and a gas-valve needle that moves distally relative to said gas-valve tube along a closing direction when transitioning to said closed state, said gas-valve tube comprises a seal seat, a constriction distal to said seal seat, and a slot distal to said constriction, said slot being one of annular and lateral, and said gas-valve needle comprises a sealing surface, a choke distal to said sealing surface, and a shaft that extends between said choke and said sealing surface, said choke having a choke diameter that is less than a diameter of said constriction.
	Clüsserath 925, however, teaches an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve comprises  
	a gas-valve tube (7) and a gas-valve needle (6) that moves distally relative to said gas-valve tube (7) along a closing direction when transitioning to said closed state,
	said gas-valve tube (7) comprises a seat seat (Examiner's annotations), a constriction distal to said seat seat (Examiner's annotations), and a slot (Examiner's annotations) distal to said constriction, 

	 said gas-valve needle (6) comprises a sealing surface (Examiner's annotations), a choke (Examiner's annotations) distal to said sealing surface (Examiner's annotations), and a shaft that extends between said choke (Examiner's annotations) and said sealing surface (Examiner's annotations), 
	said choke (Examiner's annotations) having a choke (Examiner's annotations) diameter that is less than a diameter of said constriction.
	The advantages of Clüsserath 925's teachings include more efficient control and regulation of volume flow of the filling material during the filling phase in a manner that is not influenced by the effect of the pressure of the filling material.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Clüsserath ‘925’s teachings to Clüsserath '458’s disclosures by using the gas-valve tube and gas needle provided by Clüsserath ‘925’s teachings in order to gain the advantages of more efficient control and regulation of volume flow of the filling material during the filling phase in a manner that is not influenced by the effect of the pressure of the filling material.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Clüsserath '169 (US 6,213,169).
	Regarding Claim 41, Clüsserath '458 teaches the claimed invention, but does not explicitly recite an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve is configured to partially choke flow of flushing gas sufficiently to avoid atomization of residues in said gas channel.

	The advantages of Clüsserath '169's teachings include a simplified and reliable design wherein the pressure in the filled container is largely independent of the fluctuations of the gas pressure in the gas duct.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Clüsserath '169’s teachings to Clüsserath '458s disclosures by utilizing the gas valve to partially choke flow in order to gain the advantages of a simplified and reliable design wherein the pressure in the filled container is largely independent of the fluctuations of the gas pressure in the gas duct.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Clüsserath '726	(US 2005/0241726).
Regarding Claim 42, Clüsserath '458 is silent on an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve is configured to be in said partially-open state while said filling element fills said container, whereby inflow speed of said filling material is lower than it would have been had said gas valve been in said fully-open state. 
	Clüsserath '726, however, teaches an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (21.1 and para 39)  is configured to be in said partially-open state while said filling element fills said container, whereby inflow speed of said filling material is lower than it would have been had said gas valve been in said fully-open state (para 76). 

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Muller (US 1,919,665) discloses “a substantially sealed liquid supply tank adapted to be partially filled with liquid with a superposed body of confined gas to maintain the liquid under pressure of the gas, separate valve… a valve controlled gas conduit…. said counterpressure gas pressure being of such value to increasingly and opposingly restrain flow of liquid into the bottle to gradually reduce the rate of flow and to ultimately balance and neutralize the effects of gravity and tank pressure tending to cause further flow into the bottle, when the bottle has been filled to a predetermined level. (Claim 1)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753